DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 39 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11, 224, 369. Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claim discloses all of the claimed features [see column 43 lines 50-65].

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.

Claim(s) 31, 24-6, 33 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Schwartz et al (US Pat:  6, 056, 692).
Regarding claim 21, Schwartz et al disclose a method for intravenous needle insertion comprising: 
receiving information about potential insertion sites for a needle from one or more sensors [see column 1 lines 38-55, column 2 lines 38-51] by disclosing when the position of a vessel has been positively identified by the transducer [see column 1 lines 38-55] and the device includes a transducer assembly which utilizes ultrasound or infrared signals to determine the precise position of a blood vessel [see column 2 lines 25-28];
the potential insertion sites comprising one or more blood vessels of a subject arm [see column 1 lines 38-43] by disclosing a completely self-contained, portable device which non-invasively locates and automatically marks the position of a blood vessel [column 2 lines 38-51];
locate and mark vessels while remaining in a fixed position (e.g., about a patient's arm) [see column 1 lines 38-43, column 2 lines 38-51];
identifying a target insertion site in a target blood vessel in three-dimensional coordinates and orientation of the target blood vessel based on the information received from the one or more sensors  (transducer) [see column 1 lines 38-55, column 2 lines 38-51] by disclosing when the position of a vessel has been positively identified by the transducer [see column 1 lines 38-55, column 2 lines 38-51] and The device includes a transducer assembly which utilizes ultrasound or infrared signals to determine the precise position of a blood vessel [see column 2 lines 25-28];
based on the three-dimensional coordinates and orientation of the target blood vessel at the target insertion site [see column 1 lines 38-55, column 2 lines 38-51] by disclosing when the position of a vessel has been positively identified by the transducer and when the set of coordinates defining a blood vessel have been stored locating and marking the position of blood carrying vessels in a live human body [see column 1 lines 38-55];
guiding an insertion of the needle to the target insertion site [see column 2 lines 38-51] by disclosing when the position of a vessel has been positively identified by the transducer, the CPU will cause the carriage assemblies to move along the path of the vessel, continually adjusting the position of the carriage assemblies according to the data received from the transducer [see column 2 lines 38-51].

Regarding claim 24, Schwartz et al disclose identifying a topography (dimensions of the vessel) of the subject arm at the target insertion site [see column 2 lines 38-51] by disclosing plot the path and dimensions of the vessel on the skin of the patient [see column 2 lines 38-51];
guiding the insertion based on the three-dimensional coordinates and orientation of the target blood vessel and the topography of the subject arm at the target insertion site [see column 2 lines 38-51].

Regarding claim 25, Schwartz et al disclose guiding comprises autonomously directing the needle to the target insertion site and inserting the needle into the subject arm at the target insertion site [see column 1 lines 38-43] by disclosing a completely self-contained, portable device which non-invasively locates and automatically marks the position of a blood vessel [column 2 lines 38-51].

Regarding claim 26, Schwartz et al disclose guiding comprises monitoring the target insertion site and tracking the target insertion site through movements of the subject arm [see column 1 lines 38-43] by disclosing the device further includes a transducer for locating the position of a blood vessel through the transmission and receipt of ultrasonic waves. The transducer is mounted to the lower carriage such that the path of a blood vessel can be tracked through carriage movements according to signals received by the transducer. When a vessel has been located, the vessel is tracked and the x-y coordinates are stored in sequential memory locations [see abstract].

Regarding claim 33, Schwartz et al disclose wherein the one or more sensors comprises at least one of a camera, a rangefinder, and an ultrasound probe [see column 1 lines 38-55] and the device includes a transducer assembly which utilizes ultrasound or infrared signals to determine the precise position of a blood vessel [see column 2 lines 25-28];

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 22, 27-28 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Schwartz et al (US Pat:  6, 056, 692) in view of Coste-Maniere et al (Pub. No.: US 2003/0109780).
Regarding claim 22, Schwartz et al don’t disclose a robotic positioning system; a sensor assembly detachably engaged to the robotic positioning system, the sensor assembly including the one or more sensors to gather the information about potential insertion sites in blood vessels of the subject arm; 
a needle holding tool detachably engaged to the robotic positioning system, the needle holding tool comprising the needle.
Nonetheless, Coste-Maniere et al disclose an intravenous insertion system comprising a robot arm [see 0040 and fig 1-2; one or more sensors (image capture device or endoscope 306, fig 2) attach to the robot arm for gathering information about potential insertion sites [see 0043, 0112] of a patient's [see 0005]. Coste-Maniere et al disclose a controller (processor of master controller 200, figs 1-2) in communication with the one or more sensors (image capture device 306) and the robot arm, wherein the controller receives the information from the sensors about potential insertion sites (from a list of possible entry ports locations, claim 14) [see 0038, 0110, 0112] and the controller selects a target insertion site and directs the robot arm to insert the medical device into the target insertion site [see 0048, 0055, 0110, claim 14].
Therefore, it would have been obvious to one with ordinary skill in the art at the time the invention was made and would have been motivated to combine Schwartz et al and Coste-Maniere et al by using a robotic positioning system; a sensor assembly detachably engaged to the robotic positioning system, the sensor assembly including the one or more sensors to gather the information about potential insertion sites in blood vessels of the subject arm; a needle holding tool detachably engaged to the robotic positioning system, the needle holding tool comprising the needle; to increase surgical dexterity and allow a surgeon to operate on a patient in an intuitive manner [see 0008, Coste-Maniere et al].

Regarding claims 27-28, Schwartz et al don’t disclose receiving an image of the subject arm from a camera, identifying potential insertion sites, providing a ranking of potential insertion sites based on size, shape, and location of the potential insertion sites, prioritizing potential insertion sites based on the ranking; highlighting and presenting potential insertion sites to a user, and enabling the user to select the target insertion site and selecting the target insertion site based on the ranking of the potential insertion sites.
Nonetheless, Coste-Maniere et al disclose receiving an image of the subject arm from a camera [see 0042-0043], identifying potential insertion sites (from a list of possible entry ports locations, claim 14) [see 0038, 0110, 0112];  providing a ranking of potential insertion sites based on size, shape, and location of the potential insertion sites, prioritizing potential insertion sites based on the ranking; highlighting and presenting potential insertion sites to a user (from a list of possible entry ports locations, claim 14) [see 0038, 0110, 0112];  and enabling the user to select the target insertion site and selecting the target insertion site based on the ranking of the potential insertion sites [see 0048, 0055, 0110, claim 14].
Therefore, it would have been obvious to one with ordinary skill in the art at the time the invention was made and would have been motivated to combine Schwartz et al and Coste-Maniere et al by receiving an image of the subject arm from a camera, identifying potential insertion sites, providing a ranking of potential insertion sites based on size, shape, and location of the potential insertion sites, prioritizing potential insertion sites based on the ranking; highlighting and presenting potential insertion sites to a user, and enabling the user to select the target insertion site and selecting the target insertion site based on the ranking of the potential insertion sites; in order to accurately select the proper insertion site for inserting the medical device with great precision.

Regarding claim 31, Schwartz et al disclose using an ultrasound sensor of the one or more sensors verifying an existence of a blood vessel at the target insertion site [see column 1 lines 38-55] and the device includes a transducer assembly which utilizes ultrasound or infrared signals to determine the precise position of a blood vessel [see column 2 lines 25-28];

Regarding claim 32, Schwartz et al disclose tracking a position and orientation of the target insertion site relative to a position of the needle and orientation in real-time during directing of the needle [see column 1 lines 38-55] and the device includes a transducer assembly which utilizes ultrasound or infrared signals to determine the precise position of a blood vessel [see column 2 lines 25-28].

Claims 23, 29 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Schwartz et al (US Pat:  6, 056, 692) in view of Coste-Maniere et al (Pub. No.: US 2003/0109780) and further in view of Wang et al (US Pat: 6,436,107) and further in view of Williamson, IV et al (Pub. No.: US 2002/0165434).
Regarding claims 23, 29, Schwartz et al don’t disclose a plurality of grippers for holding the needle; a first actuating mechanism to actuate the plurality of grippers; stabilizing feet; a second actuating mechanism to place the stabilizing feet in proximity to the target insertion site; a third actuating mechanism to advance the needle into the target blood vessel at the target insertion site.
Nonetheless, Wang et al disclose a plurality of grippers for holding a medical device to be inserted into the subject arm and an actuating mechanism for actuating the plurality grippers [see column 22 lines 65-67] and further disclose a stabilizer [see column 18 lines 5-20].
In addition, Williamson, IV et al disclose stabilizing feet and an actuating mechanism (actuator) for placing the stabilizing feet in the proximity to an insertion site [see 0092-0093}.
Therefore, it is obvious to one skilled in the art at the time the invention was made and would have been motivated to combine Schwartz et al, Coste-Maniere et al and Wang et al by using a plurality of grippers for holding a medical device to be inserted into the subject arm and an actuating mechanism for actuating the plurality grippers; in order to move the medical device into the subject arm automatically without human intervention; thereby minimizing involuntary human errors and to combine Coste-Maniere et al, Wang et al and Nowlin et al with Williamson, IV et al by using stabilizing feet and a second actuating mechanism for placing the stabilizing feet in the proximity to an insertion site; to obtain an optimal presentation [see 0091, Williamson, IV et al] and to facilitate remote actuation of the stabilizer feet [see 0092, Williamson, IV et al].

Claim 30 rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Schwartz et al (US Pat:  6, 056, 692) in view of Neerken et al (Pub. No.: US 2008/0275396)
Regarding claim 30, Schwartz et al don’t disclose using an ultrasound sensor of the one or more sensors to determine a depth of the target blood vessel from a surface of the subject arm
	Nonetheless, Neerken et al disclose using an ultrasound sensor of the one or more sensors to determine a depth of the target blood vessel from a surface of the subject arm [see 0011, 0055] by disclosing he location determination means is adapted to provide a plurality of geometric data of the blood vessel, which allows to determine parameters, such like blood vessel diameter, blood vessel size as well as a depth under the skin. Further, the location determination means effectively provide determination of the blood vessel's course. Making effective use of such geometric and location information of the blood vessel allows to determine an optimal puncture location with a high accuracy and reliability that finally allows to minimize a danger of injury of a vessel wall [see 0011].
Therefore, it is obvious to one skilled in the art at the time the invention was made and would have been motivated to combine Schwartz et al and Neerken et al by using an ultrasound sensor of the one or more sensors to determine a depth of the target blood vessel from a surface of the subject arm; to determine an optimal puncture location with a high accuracy and reliability that finally allows to minimize a danger of injury of a vessel wall [see 0011].

Claim 39-40 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Coste-Maniere et al (Pub. No.: US 2003/0109780) in view of Schwartz et al (US Pat:  6, 056, 692)
Regarding claim 39, Coste-Maniere et al disclose system for an intravenous insertion, the system comprises:
a robotic positioning system comprising a holding tool being configured to hold an end- effector for insertion into a blood vessel at a target insertion site [see 0038, 0110, 0112];
a sensor assembly including one or more sensors to gather information about the target insertion site in the blood vessel [see 0043, 0112];
a controller in communication with the one or more sensors and the robotic positioning system, wherein the controller is programmed to receive and process the information from the one or more sensors about the target insertion site in the blood vessel [see 0038, 0110, 0112];
autonomously direct the end-effector into the blood vessel at the target insertion site based on the information received from the one or more sensors [see 0038, 0110, 0112].
Coste-Maniere et al don’t disclose wherein the sensor assembly is in a fixed relation to the target insertion site [see column 1 lines 38-43, column 2 lines 38-51].
Therefore, it is obvious to one skilled in the art at the time the invention was made and would have been motivated to combine Schwartz et al and Schwartz et al by having the sensor assembly is in a fixed relation to the target insertion site; to determine an optimal puncture location with a high accuracy and reliability that finally allows to minimize a danger of injury of a vessel wall.

Regarding claim 40, Coste-Maniere et al don’t disclose one or more of information about topography at the target insertion and three-dimensional coordinates of the blood vessel, or orientation of the blood vessel.
Nonetheless; Schwartz et al disclose one or more of information about topography (dimensions of the vessel) at the target insertion site [see column 2 lines 38-51] by disclosing plot the path and dimensions of the vessel on the skin of the patient [see column 2 lines 38-51] and three-dimensional coordinates of the blood vessel, or orientation of the blood vessel [see column 2 lines 38-51]
Therefore, it is obvious to one skilled in the art at the time the invention was made and would have been motivated to combine Schwartz et al and Schwartz et al by using one or more of information about topography at the target insertion and three-dimensional coordinates of the blood vessel, or orientation of the blood vessel; to determine an optimal puncture location with a high accuracy and reliability that finally allows to minimize a danger of injury of a vessel wall.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: No prior arts of record alone or in combination discloses the following:
Claim 34, 
“receiving information about potential insertion sites from one or more sensors, the potential insertion sites comprising one or more blood vessels of a subject arm;
based on the information received from the one or more sensors, determining a location of an elbow in a subject arm; 
providing a ranking of potential insertion sites depending on the location relative to the elbow; 
and identifying a target blood vessel at a target insertion site based on the ranking of the potential insertion sites; 
directing a needle to the target insertion site and inserting the needle into the subject arm at the target insertion site”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL F BRUTUS whose telephone number is (571)270-3847. The examiner can normally be reached Mon-Fri, 10:00 AM to 7:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui-Pho can be reached on 571-272-2714. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOEL F BRUTUS/              Primary Examiner, Art Unit 3793